Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric Emanuel Taylor appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2012) complaint against a state court judge for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2012). On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Taylor does not challenge in his informal brief the basis for the district court’s disposition, he has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.